686 S.E.2d 771 (2009)
In the Matter of Lisa Paige LENN.
No. S10Y0261.
Supreme Court of Georgia.
November 23, 2009.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Asst. General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel in response to Lisa Paige Lenn's renewed petition for reinstatement following a suspension from the practice of law, see In the Matter of Lenn, 280 Ga. 633, 634, 632 S.E.2d 89 (2006), and this Court's rejection of her initial petition for reinstatement. See In the Matter of Lenn, 284 Ga. 671, 670 S.E.2d 441 (2008). The State Bar has not objected to Lenn's renewed petition and the Review Panel recommends that it be granted.
On June 12, 2006, this Court suspended Lenn for 18 months and imposed various conditions for her reinstatement. See Lenn, 280 Ga. at 633, 632 S.E.2d 89. Those conditions included certification of continued treatment with a board certified psychiatrist; the provision of any and all waivers required to allow her psychiatrist to share information with the Office of the General Counsel of the State Bar of Georgia ("OGC") concerning her condition, treatment, and progress; and the provision of written certifications from both her psychiatrist and the OGC to the effect that, to their knowledge, Lenn poses no threat of danger to the public or to her clients in the course of her practice of law. Id. at 634, 632 S.E.2d 89. Lenn's first petition for reinstatement was rejected for her failure to satisfy two of the requirements of reinstatement. Lenn, 284 Ga. at 671, 670 S.E.2d 441.
In support of her renewed petition for reinstatement, however, Lenn provided to *772 the Review Panel not only a waiver for access to all confidential information from her psychiatrist but also documentation establishing that she has been in continuous treatment with a board certified psychiatrist for a period of at least 19 months. In addition, Lenn provided documentation from her psychiatrist that she is not considered a danger to herself or others. In response to Lenn's renewed petition, the State Bar affirmed that, other than Lenn's past disciplinary matters, its records contained no indication that Lenn's conduct would make her a danger to the public or clients in the course of her practice of law. Finding that Lenn had complied with all the conditions for reinstatement, the Review Panel unanimously recommended that her petition for reinstatement be granted.
We have carefully reviewed Lenn's petition, the supporting documents and the Review Panel's report. We find that Lenn has satisfied the conditions for reinstatement set forth in this Court's opinion suspending her from the practice of law. Accordingly, this Court hereby orders that Lisa Paige Lenn's petition for reinstatement be granted and that she be reinstated as an attorney licensed to practice law in the State of Georgia.
Petition for reinstatement granted.
All the Justices concur.